Title: To Benjamin Franklin from Deborah Franklin, 3 July 1767
From: Franklin, Deborah
To: Franklin, Benjamin


July the 3 1767
Sir John the bairer of this will tell you shold you be in London that I am as well as yousal. Salley who is att Burlinton ever senes wensday was verey well when shee set ought and I hearde ones from her mabey shee writes from thair to you. Billey and Mrs. Franklin was verey well I heard on thusday. This is Satterday the 4 of July our friend forster Came to aske me to go home with him  as he sed he expeckted that my Son and Dafter wold spend a day at his house in thair way on a Jorney they air to take down towards the Capes. I wold gladly a gon (for I tooke it kind of him) but Salleys not being att home I did not thinke it prudent to leve our House to the Cair of Servantes indead I never due.
I was in hopes that this poste wold a brought the Packit letters but it has not. Varis [Various] air the Conjeckters [Conjectures] of our nabors sum say you will Cume home this somer others say not. I Cante say aney thing as I am in the darke and my life of old age is one Continewd State of suspens. I muste indever to be Contente. I hope the next week will bring the packit. Our Worthey Naber Benj Shumaker is gon as is good Mr. Beverridg. I ofen visited him which he took verey kind. The Moravin church is sadly hurte by the Loudeste Clap of thunder I ever heard on laste tuesday night. I wente on thusday to see the ruines o Horrabel to be hold. We had severel sever clapes for a long spase of time and it semed to a bin all moste over when it began a gen and rained a second time. A black Cloud Came along. I was in the roon nexte the street when such lightning and such a cracklin or whising in our road and such a Loud clap thanke God for his mersey to us all but Salley and my Selef scremed and Cryed[?] at such times I hardly Breeth I was shuer it had strucke. Next morning Salley set oute at 5 a Clocke for Burlinton shee had not bin gon but a few minites befor I heard the news. We have had the wettist Spring and the dreyest Sumer I ever knew and Senes the worme wather Come to verey wormest I ever knew but our Charming entrey is the plesentes plase in the town thang god for his goodnes to us. My good friend Mrs.  Kemer [?] is dead David Edwars sister. I send the Bill inclosed to Mrs. Stephenson as I hope you air set ought and I have sente for severel thinges. My love to everey one that Salley was well on Satterday my love to Salley Franklin and our other relashons. All our Relashons desier to be rememberd to you as dus our good nabors but it is imposabel for me to name them. Poor Mr. Sumain still Continues verey ill and poor Mrs. Sumain as all moste as littel a gen as shee yous to be. It greves me much to see her. I due all in my power for her. Salley ses I Cold Pall Jackson David but it is Pall. He is quite Destrackted and I have heard that Poor Mr. Sturgin is in the Hospitall as is Mr. Singes only Son a verey Sober young man but quite Loste as to this world. One of Cusin Northes Dafters Husband Capt. Boon was Drounde a munth after her Dafter a verey sober good young woman drounde her selef. It is verey malancoley so maney such things has hapened verey laitely.
Be plesed to remember me to Ephram Brown tell him that  Marey is Cume back and Came to our House and staid severel week but is now gon a Nursing at this time. Ann Rakeshall is gon to live att Burlinton and Lefte his Trunk at our House. As Sir John is Cume I seel my letter and am your Afeckshonet wife
D Franklin
July the 6 1767
 Addressed: To / Benjamin Franklin Esqr / in / Craven Street / London
